                  Case 1:19-cr-00490-RMB Document 9 Filed 07/11/19 Page 1 of 2


 i DOCUMENT
 i ELECTRONICALLY FILED


        ^^3^
                                          NITED STATES DISTRICT COURT
 |S)OC#: . ^^ J
                                           SOUTHERN DISTRICT OF NEW YORK
 ' DATE HLED:
u..-.




        UNITED STATES OF AMERICA

                            V.

                                                                         CRIMINAL NO. 19-CR-490
        JEFFREY EPSTEIN,
                        Defendant




                  DEFENDANT JEFFREY EPSTEIN^S MOTION FOR LEAVE TO FILE
                     SUPPLEMENTAL FINANCIAL DISCLOSURE UNDER SEAL

                Defendant Jeffrey Epstein, by and through undersigned counsel, hereby respectfully moves

        this Honorable Court for leave to file under seal his supplemental financial disclosure. As noted in

        Mr. Epstein's bail submission, on advice of counsel, he has not yet provided a complete financial

        disclosure. Counsel's advice on this point was motivated by a desire to ensure the accuracy and

        completeness of the information provided to the Court. Mr. Epstein seeks leave to file his

        forthcoming supplemental disclosure under seal. As grounds and reasons therefor, Mr. Epstein relies

        on the exceptional amount of publicity that has been generated by this case, much of which relates

        specifically to his finances. Under the Bail Reform Act, financial information provided by a

        defendant to a pretrial services officer "shall be used only for the purposes of a bail determination

        and shall otherwise be confidential." 18US.C. § 3153(c)(l). Here, in the event Mr. Epsteinis

        required to publicly file his financial statement, the information contained therein will inevitably be

        widely disseminated in the news media, contravening the statutory requirement of confidentiality.


                                                            1
         Case 1:19-cr-00490-RMB Document 9 Filed 07/11/19 Page 2 of 2




        WHEREFORE, Mr. Epstein respectfully requests that this Honorable Court allow him leave

to file his supplemental financial disclosure under seal.



                                                            Respectfully Submitted,
                                                            Jeffrey Epstein
                                                            By His Attorneys,

                                                            /s/ Reid Weinearten
                                                            Reid Weingarten
                                                            Steptoe & Johnson, LLP (NYC)
                                                            1114 Avenue of the Americas
                                                            New York, NY 10036
                                                            (202)-506-3900
                                                        rweingarten@stepto e. corn


                                                        /s/ Martin G. Weinberg
                                                        Martin G. Weinberg (application for
                                                        admission pro hac vice forthcoming)
                                                            20 Park Plaza, Suite 1000
                                                            Boston, MA 02116
                                                            (617)227-3700
                                                        owlmgw@att.net

                                                        /s/ Marc Allan Fernich
                                                        Marc Allan Femich
                                                        Law Office of Marc Pemich
                                                        810 Seventh Ave., Suite 620
                                                        New York, NY 10019
                                                        (212)446-2346
                                                        maf(%fernichlaw.com




Dated: July 11,2019




                                                        SOORD
                                                        Date:_
                                                                                'iSWA^wf*/
                                                                                  Richard M. Bermap, U.S^D.J.
